MEMORANDUM***
Madan Gopal, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals (“BIA” or “Board”), affirming the decision of the Immigration Judge (“IJ”). We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.
The IJ concluded that Gopal was not eligible for asylum or for restriction on removal and therefore denied his application and ordered his removal to India.1 The IJ based his decision on ambiguities and inconsistencies in Gopal’s testimony, as well as on his family’s ability to relocate safely within India. The Board affirmed, citing the inconsistencies, the lack of corroborating evidence, and the lack of harm to his family.
The inconsistencies in Gopal’s testimony regarding the alleged police harassment go to the heart of his claim and therefore support the adverse credibility determination. See Singh v. Ashcroft, 301 F.3d 1109, 1111 (9th Cir.2002) (stating that inconsistencies in a petitioner’s statements must go to the heart of his claim in order to justify an adverse credibility finding). We may reverse the BIA’s decision only if the evidence presented is “so compelling that no reasonable factfinder could fail to find the requisite fear of persecution.” INS v. Elias-Zacarias, 502 U.S. 478, 484, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). The petition for review accordingly is
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Because the parties are familiar with the facts, we do not recite them here except as necessary to aid in understanding this disposition.